Citation Nr: 0739766	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for chronic pain 
disorder.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that in the veteran's August 2005 Substantive 
Appeal, the veteran indicated that his exposure to radiation 
caused a bone disorder and carpal tunnel syndrome.  The 
August 2004 rating decision denied service connection for 
degenerative disk disease of the lumbar spine, post traumatic 
osteoarthritis of the cervical spine, and carpal tunnel 
syndrome, all of which the veteran claimed were caused by 
exposure to ionizing radiation.  The veteran did not appeal 
the August 2004 denial of service connection for these 
disorders.  The veteran's Substantive Appeal may be an 
attempt to reopen a claim for service connection for these 
disorders.  It also appears that the veteran has stated a new 
claim in his Substantive Appeal for service connection for 
post traumatic stress disorder.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); Roy v. Brown, 5 
Vet. App. 554 (1993).  Accordingly, the Board refers these 
issues to the RO for appropriate consideration.  Therefore, 
the only issues before the Board on this appeal are service 
connection for depression and chronic pain disorder.


FINDINGS OF FACT

1.  The veteran's depression is not medically related to any 
in-service disease or injury.

2.  The competent medical evidence does not demonstrate that 
the veteran has a current chronic pain disability.


CONCLUSIONS OF LAW

1.  The veteran's depression was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

2.  The veteran's chronic pain disorder was not incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated 
April 2004 and May 2005 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the veteran should provide, informed the veteran 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claims, 
and asked the veteran to send in any evidence in his 
possession that pertains to the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of prejudice to the 
veteran under the holding in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  Service medical records, VA medical 
records, private treatment records, and other lay statements 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  In this case, while the veteran contends that 
his depression and chronic pain were incurred in service, the 
medical evidence of record indicates that the veteran's 
disabilities are related to his military service.  In fact, 
it appears that his depression is related to a 1994 accident, 
and that he has not been diagnosed with a chronic pain 
disorder.  In such circumstances, there is no duty to obtain 
a medical examination or opinion.  McClendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  The statutory duty of VA to assist 
veterans in developing claims does not include a duty to 
provide a veteran with a medical examination and medical 
opinion absent a showing of a causal connection between his 
disability and  his military service.  38 U.S.C.A. § 5103A; 
Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).   

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


Service Connection for Depression and Chronic Pain Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 
38 C.F.R.§ 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran's service medical records show no signs of 
depression or chronic pain at enlistment in October 1978.  In 
November 1978, the veteran reported an itching sensation from 
the neck down which was diagnosed as a possible allergy due 
to a nervous problem.  Upon his discharge in October 1981, 
the veteran reported having nervousness due to the death of 
his sister in 1980.  A psychiatric disorder was not, however, 
diagnosed, and he was found to be psychiatrically normal on 
separation examination.  Service medical records are absent 
any findings of complaints, treatment, or diagnoses of 
chronic pain.

The first post-service evidence of treatment of depression is 
not documented until 1994, almost thirteen years after the 
veteran's discharge from military service.  According to 
private treatment records, the veteran sought treatment in 
April 1994.  The veteran reported to his treating physician, 
Dr. Douglas E. Nalls, that he was injured in January 1994 by 
an object which struck him in the head.  Dr. Nalls noted that 
the veteran had blunted affect and experienced episodic 
crying spells.  Dr. Nalls concluded that these depressive 
feelings were related to the post-service January 1994 
accident.  

Likewise, the first post-service evidence of treatment of 
symptoms of pain is not documented until 1994.  Dr. Nalls 
noted that the veteran reported experiencing headaches, neck 
pain and lower back pain since the January 1994 accident.  
The veteran stated that he had no pain or physical symptoms 
prior to the accident.  

While the veteran complained of nervousness upon his 
discharge in 1981, there is no competent evidence of a nexus 
between the veteran's depression and his service.  Rather, 
the veteran's depression has been linked to injuries the 
veteran sustained in an accident in January 1994.

In regard to the veteran's alleged chronic pain disorder, the 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Pain 
is not a separate disability for VA disability compensation 
purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Here, the veteran has not been diagnosed 
with a chronic pain disability.  To the extent that the 
veteran has complained of pain in specific joints, such as 
neck pain and lower back pain such pain has been related by 
competent medical evidence to specific diagnoses of cervical 
strain and lumbar strain, and service connection was denied 
for these disabilities in a August 2004 RO decision.  

Even assuming that a diagnosis of a chronic pain disorder had 
been made, competent medical evidence has linked the 
veteran's pain to the January 1994 accident and not to his 
military service.  Indeed, the veteran reported to Dr. Nalls 
that he had not experienced pain before the January 1994 
accident.

The veteran contends that the 1994 accident merely aggravated 
his chronic pain and that he has continuously experienced 
pain since his discharge from service in 1981.  The Board 
finds that the veteran's statements in 1994 denying 
continuous pain, which were made contemporaneous to the 1994 
accident and for treatment purposes, are more probative than 
the veteran's more recent assertions for compensation 
purposes, especially in light of the absence of any 
complaints of chronic pain in the veteran's service medical 
records and the lack of post-service evidence of continuous 
symptomatology.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims, and the claims 
must be denied.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for depression and 
chronic pain disorder is not warranted.


ORDER

Service connection for depression is denied.

Service connection for chronic pain disorder is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


